     Case 2:21-cr-00106-MCS Document 16 Filed 04/28/21 Page 1 of 84 Page ID #:173



       LAW OFFICES OF BRIAN SILBER,P.A.
       Brian Silber(Pro Hac Vice Application Pending)
2      916 South Andrews Avenue
       Fort Lauderdale, FL 33316
3      Telephone:(954)462-3636
       Email: silberlaw@gmail.com
4

5      THE LENTZ LAW FIRM,P.C.
       Jacek W.Lentz(State Bar No. 213198)
6      9171 Wilshire Blvd., Suite 500
       Beverly Hills, CA 90210
7      Telephone:(213)250 - 9200
       Facsimile:~888) 571 — 5591
8      Email:jwl lentzlawfirm.com                                               u.s. Dasr~~cr
9      Attorneys for Movant
       Tenant-3                                                               APR 2 82020
10

11
                                 UNITED STATES DISTRICT COURT
12
                                CENTRAL DISTRICT OF CALIFORNIA
13

14
       UNITED STATES OF AMERICA,                       Case No. 21-CR-00106-MCS
15
                                   Plaintiff,          NOTICE OF MOTION AND
16                                                     MOTION BY TENANT-3 FOR
              v.                                       RETURN OF PROPERTY
17
                                                       [Rule 41(g) Fed. Rules Crim. Proc.]
18

19     U.S. PRIVATE VAULTS INC.,                       Date: '~'~`B       r//~C'     / ~ Q,~/
       California Corporate Number C3405297,           Time: ~D
20                                                     Department:        ,~~.' o O ~w ,~y~
                                    Defendant.
21                                                     Hon. Mark C. Scarsi

22

23

24
       ATTORNEY FOR THE CENTRAL DISTRICT OF CALIFORNIA:
25
             PLEASE TAKE NOTICE that on the date and time indicated above, or as soon
26
       as the matter may be heard, Movant TENANT-3 ("Tenant-3") will, and hereby does,
27
       respectfully move this Court through the undersigned counsel for an order for return of
28
       MOTION FOR RETURN OF PROPERTY             -1-                                            S408873.
       RULE 41(G)FED.RULES.CRIM.PROC.
     Case 2:21-cr-00106-MCS Document 16 Filed 04/28/21 Page 2 of 84 Page ID #:174



 1     her/his property, to wit, contents of safe deposit box No. 7604 (the "Subject Property")
 21    seized on or about March 22, 2021, from a facility known as U.S. PRIVATE
 31    VAULTS,INC.("USPV")in Beverly Hills, California, on or about March 22, 2021 to
4      March 26, 2021.
 5            This motion will be made pursuant to Rule 41(g)of the Federal Rules of
6      Criminal Procedure and the 4~''H, STx, and 14TH Amendments to the United States
 7     Constitution, other authority named below, and the equitable jurisdiction ofthe Court.
8             This motion will be based on this notice, the memorandum of points and
9      authorities that will be submitted prior to the hearing, the complete files and records of
10     this action, and the argument of counsel and evidence presented at the time of the
11     hearing of this motion.
12           Please note that the instant motion is nearly identical to the Motions For
13     Return of Property filed on behalf of movants Tenant-1, Tenant-2 and Tenant-4
14    filed contemporaneously herewith. The only difference is in the name of the
15     movant and the contents of the declarations and the exhibits thereto.
16

17

18

19 ~ DATED: April 27, 2021                              Respectfully submitted,
20                                                      LAW OFFICES OF BRIAN SILBER
21

22                                                                                r
23                                                      By
                                                             • ~ir;an
24                                                            Attorneys for Movant
                                                              Tenant-3
25                                                           (Pro Hac Vice Application Pending)
26

27

28
       MOTION FOR RETURN OF PROPERTY              -2-                                     S408873.1
       RULE 41(G)FED.RULES.CRIM.PROC.
     Case 2:21-cr-00106-MCS Document 16 Filed 04/28/21 Page 3 of 84 Page ID #:175



 1

 2     DATED:        April 27, 2021                Respectfully submitted,
 3                                                 THE LENTZ LAW FIRM,P.C.
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
       MOTION FOR RETURN OF PROPERTY         -3-                               5408873.1
       RULE 41(G)FED.RULES.CRIM.PROC.
     Case 2:21-cr-00106-MCS Document 16 Filed 04/28/21 Page 4 of 84 Page ID #:176



 1                                                   TABLE OF CONTENTS
2
       MOTION TO RETURN PROPERTY PURSUANT TO RULE 41(g), FRCrP .............1
3
       MEMORANDUM OF POINTS AND AUTHORITIES.....................................4
4
       I.        Introduction .........................................................................................................4
5

6      II.       Issues Presented ...................................................................................................4

7      III.      Jurisdiction...........................................................................................................5
8
                 a. Legal Standard for Conferring Discretionary Jurisdiction in a Rule 41(g)
9                   Motion ...................................................................................5

10               b. Basis for Granting the Court's Jurisdiction Herein ....................................6
11
       IV.       Movant's Basis for Appearing Under a Pseudonym.................................7
12
       V.       Relevant Facts .......................................................................................................8
13
                 a. U.S. Private Vaults is no different than a coin operated locker ....................8
14

15               b. Inventory Search Resulting in Seizure ofthe Subject Property....................10

16     VI.        Standing ..............................................................................................................12
17
       VII.       Due Process Violations ......................................................................................13
is
        VIII.     Lack of Probable Cause .....................................................................................15
19
                  a. Canine Evidence Not Relevant to Probable Cause Analysis in this Case...16
20

21     IX. Requested Relief ...................................................................................................17

22

23

24

25

26

27

28
     Case 2:21-cr-00106-MCS Document 16 Filed 04/28/21 Page 5 of 84 Page ID #:177




 1

2                                                 TABLE OF AUTHORITIES
3
     Cases                                                                                                                    Pages)
4
     Doe v. Penzato,
5      (N.D.CaI. May 13, 2011, No. CV10-5154 MEJ)2011 U.S. Dist.LEXIS 51681,at *5......7
6
     Does I thru XXIII v. Advanced Textile,
         214 F.3d 1058, 1068 (9th Cir. 2000).................................................................................7

s Elrod v. Burns,
          427 U.S. 347, 373,96 S. Ct. 2673,49 L. Ed. 2d 547(1976)..............................................5
9

10   Florida v. Harris,
         568 U.S. 237, 247-248(2013)....................................................................................17, 22
1l
     Grannis v. Ordean,
12
        234 U.S. 385 (1914).........................................................................................................14
13
     Melendres v. Arpaio,
14      695 F.3d 990, 1002(9th Cir. 2012)....................................................................................5
15
     Melrose East Subdivision,
16      357 F.3d 493, 504(5th Cir. 2004)....................................................................................16

17   Milliken v. Meyer,
        311 U.S. 457(1940).........................................................................................................14
1s
t9   Mullane v. Cent. Hanover Bank &Trust Co.,
        339 U.S. 306, 314(1950).................................................................................................14
20
     Planned Parenthood Ariz., Inc. v. Humble,
21
        753 F.3d 905,911 (9th Cir. 2014)......................................................................................5
22
     Priest v. Las Vegas,
23       232 U.S. 604(1914)..........................................................................................14
24
     Ramsden v. United States,
25      2 F.3d 322, 324(9th Cir. 1993)...........................................................................4

26   Roller v. Holly,
         176 U.S. 398(1900)..........................................              ......................................................14
27

28   United States v. Doe,
        655 F.2d. 920,922 n. 1 (9th Cir. 1981).............                     ............................................................7


                                                                       u
     Case 2:21-cr-00106-MCS Document 16 Filed 04/28/21 Page 6 of 84 Page ID #:178



 1
     U.S. v. Kama,
2
         394 F.3d 1236, 1237-1238 (9th Cir. 2005).........................................................................4
3
     U.S. v. Medrano,
4        5 F.3d 1214, 1218 (9th Cir. 1993)....................................................................................12
5
     U.S. v. Piwowar,
6        492 F.3d 953 (8th Cir. 2007)............................................................................................12

 7   Statutes &Other Authorities:
 8   4cn~ Scn~ and 14th Amendments to the United States Constitution...............................................2
9
     Rule 41~g).........................................................................................................................passim
10
     FRCrP ...............................................................................................................................passim
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
Case 2:21-cr-00106-MCS Document 16 Filed 04/28/21 Page 7 of 84 Page ID #:179




                         LIST OF EXHIBITS



A    -     Movant's Declaration

B    -     Los Angeles Times Articles

C    -     U.S. Private Vaults Company Information

D    -     Sample Coin Operated Lockers

E    -     FBI Notice and Webpage

F    -     FBI Form Email

G    -     Private Investigator Report
     Case 2:21-cr-00106-MCS Document 16 Filed 04/28/21 Page 8 of 84 Page ID #:180



 1

2                      MEMORANDUM OF POINTS AND AUTHORITIES
 3                                                 I.
4                                        INTRODUCTION

5
              1.     Tenant-3 is a person who rented a safety deposit box from USPV.
6
      (Declaration of Tenant-3, Exhibit A ("Decl. of Tenant-3"). The Subject Property
7
       represents the contents of Tenant-3's box and was seized by federal law enforcement
8
       pursuant to an inventory search following a police raid at USPV. ("Decl. of Tenant-3,"
9
       Exhibit A); Los Angeles Times Article, attached as Exhibit B ("LAT Articles"). The
10
       instant motion seeks return of the Subject Property.
11

12                                                 II.
13                                      ISSUES PRESENTED
14

15           2.      To make the case for relief, this motion presents the following issues for
16     the Court's consideration: First, the Court is respectfully requested to grant its
17     discretionary equitable jurisdiction to rule on the merits of this motion.
18           3.      Second, the Court is asked to determine if Tenant-3 has standing to seek
19     relief herein. Third, if the Court finds that Tenant-3 has standing, it is then asked to
20     conduct an inquiry to determine if there is probable cause to justify the continued
21     deprivation of the Subject Property. Fourth, the Court is asked to determine if the
22     Government has deprived Tenant-3 ofthe Subject Property without due process of law.
23     Fifth, should the Court find that there is no probable cause or that there is a violation of
24     due process, or both, it is asked to order the Government to promptly return the Subject
25     Property through the undersigned counsel forthwith.
26            4.     In a separate motion filed contemporaneously with the instant one,
27     Tenant-3 also seeks this Court's permission to proceed anonymously.
28
       MOTION FOR RETURN OFPROPERTY                -4-                                     5408873.1
       RULE 41(G)FED.RULES.CRIM.PROC.
     Case 2:21-cr-00106-MCS Document 16 Filed 04/28/21 Page 9 of 84 Page ID #:181



                                                    III.
 21                                          JURISDICTION


 4       A. Legal Standard For Conferring Discretionary Jurisdiction in a Rule 41(g)
         Motion.
 5

 6
                5.      This motion is brought under Rule 41(x, FRCYP, and seeks the return of
 7
         the Subject Property. The Subject Property named in this motion is the same Subject
 8
         Property named in Tenant-3's declaration.("Decl. of Tenant-3," Exhibit A)
 9
                6.      Pursuant to Rule 41(x, "A person aggrieved by an unlawful search and
10
         seizure of property or by the deprivation of property may move for the property's
1 1 II
         return."
12
                7.      While Rule 41(~ is typically used to obtain the return of property after an
13
          indictment has been issued, "district courts have the power to entertain motions to
14
          return property seized by the government when there are no criminal proceedings
15
          pending against the movant." U.S. v. Kama,394 F.3d 1236, 1237-1238(9TH Cir. 2005),
16
         (quoting Ramsden v. United States, 2 F.3d 322, 324,(9th Cir. 1993)).
17
                8.      Because such motions seek equitable relief, they are controlled by the
18
         Federal Rules of Civil Procedure and the Courts must exercise "restraint and caution"
19
          before assuming jurisdiction. Id. To determine if the Court should assume jurisdiction,
20
          it must consider the following:
21
               I.       Has the Government displayed a callous disregard for Tenant-3's
22
          Constitutional rights?
23
              II.       Does Tenant-3 have an individual interest and need for the Subject
24
         Property?
25
             III.       Would Tenant-3 be irreparably injured by denying return of the Subject
26
          Property?
27
             IV.        Does Tenant-3 have another adequate remedy at law?
28
          MOTION FOR RETURN OFPROPERTY               -5-                                    5408873.1
          RULE 41(G)FED.RULES.CRIM.PROC.
     Case 2:21-cr-00106-MCS Document 16 Filed 04/28/21 Page 10 of 84 Page ID #:182



 1            Kama at 1237-1238.
 2             12.    If the "balance of equities tilts in favor of reaching the merits" of the Rule
 3     41(g) motion, the district court should exercise its equitable jurisdiction to entertain the
 4      motion. Id.
 5

 6            B.      Basis For Granting Court's Jurisdiction Herein.

 7
               13.    Tenant-3 has a possessory interest in and need for the Subject Property.
 8
       (Decl. of Tenant-3, Exhibit A). The search and seizure that is at issue in this motion is
:
~
        the same search and seizure that is before this Court in the instant case. As such, this
10
        Court already hasjurisdiction over this seizure. (LAT Articles, Exhibit B).
11
               14.    Tenant-3 has no other recourse but to seek relief herein because no
12
       forfeiture action is pending against the Subject Property, Tenant-3 has not been
13
        indicted, and the claim process offered by the Government violates due process.
14
               15.    As Tenant-3 sits in limbo, they actively suffer daily doses of irreparable
15
        harm as the government callously deprives her/him of the Subject Property without
16
        probable cause and without due process in violation of the 4th, Sth, and 14th
17
        Amendments to the United States Constitution. "The deprivation of constitutional
18
        rights `unquestionably constitutes irreparable injury." ~'lanned Parenthood Ariz.,
19
       Inc. v. Humble, 753 F.3d 905, 911( 9th Cir. 2014)(citing Melendres v. Arpaio, 695
20
        F.3d 990, 1002 (9th Cir. 2012),(quoting Elrod v. Burns, 427 U.S. 347, 373, 96 S. Ct.
21
        2673,49 L. Ed. 2d 547(1976))(emphasis added).
22 I
               16.    Any recourse for Tenant-3's deprivation must necessarily cure two harms:
23
        First, it must offer a pathway to obtain the ultimate return of the Subject Property.
24
        Second, it must minimize the extent of the irreparable harm by minimizing the
25
        duration of the deprivation.
26
               17.    Tenant-3 is suffering irreparable harm eve     single ~ he/she is deprived
27
        of the Subject Property. But for the instant motion, no other recourse exists that offers
28
        MOTION FOR RETURN OF PROPERTY                -6-                                     S408873.l
        RULE 41(G)FED.RULES.CRIM.PROC.
     Case 2:21-cr-00106-MCS Document 16 Filed 04/28/21 Page 11 of 84 Page ID #:183



 1 ~   a faster and more judicially economical pathway to relief. No other recourse will
2      minimize the ultimate harm better, i.e. the number of days Tenant-3 must be deprived
3      of the Subject Property, than Rule 41(g) relief sought before this particular Court in
4      this particular case.
5              18.    Rule 41(g) relief is litigated with a single motion as opposed to an entire
6      cause of action that will take months and possibly years to resolve. Therefore, Tenant-
7      3 has no other recourse that both presents a pathway to return of the Subject Property
8      while also minimizing the duration, and therefore the extent, of the irreparable harm
9      the ongoing deprivation is actively causing.
10             19.    Rule 41(g) gives the Court authority to use its discretionary equitable
11     powers to cure an adverse collateral consequence suffered by third parties as a result of
12     the government's police action in this case. No better venue or recourse exists to cure
13     the unconstitutional deprivation and illegal search and seizure of the Subject Property.
14

15
                                                   IV.
16
                        BASIS FOR APPEARING UNDER A PSEUDONYM
17

18
              20.     The Ninth Circuit permits the use of pseudonyms in unusual cases where
19
       concealing a party's identity is necessary to protect that party from "harassment, injury,
20
       ridicule, or personal embarrassment." Doe v. Penzato, (N.D.CaI. May 13, 2011, No.
21
       CV10-5154 MEJ, 2011 U.S.Dist.LEXIS 51681, at *5), United States v. Doe,655 F.2d
22
       920, 922 n. 1 (9th Cir. 1981); Does I thru XXIII v. Advanced Textile, 214 F.3d 1058,
23

24
              21.     Tenant-3 appears using a pseudonym because this is an unusual case
25
       where concealing her/his identity is necessary to protect Tenant-3 from harassment,
26
       injury, ridicule, and personal embarrassment. Id. A separate motion for leave to
27

28
        MOTION FOR RETURN OF PROPERTY              -7-                                    S408873.
        RULE 41(G)FED.RULES.CRIM.PROC.
      Case 2:21-cr-00106-MCS Document 16 Filed 04/28/21 Page 12 of 84 Page ID #:184



 1      proceed anonymously is filed contemporaneously with the instant motion and is
 2      incorporated herein by reference. See Motion for Leave to Proceed Anonymously by
 3      Tenant-3, filed contemporaneous herewith.
 4
                                                   V.
 5
                                          RELEVANT FACTS
 6

 7
               A.      U.S. Private Vaults Is No Different Than a Coin Operated Locker.
 8

 ~S            22.     USPV is located in Beverly Hills, California and has been in business
10      since 2014. It is a member of the Beverly Hills Chamber of Commerce and advertises
11      itself as a private vault company that rents safety deposit boxes to the general public.
12 (USPV Company Information, attached as E~ibit C). To attract customers, USPV

13      advertised itself as an ultra-secure, high-tech company that uses a 50-ton steel vault,
14      motion detectors, heat sensors, biometric scanners, and 24/7 live video surveillance by
15      ADT to secure its client's property. Id. However, USPV is not a bank, it is not a
16      financial institution, and it is not FDIC insured. On the contrary, it is nothing more
17      than a public storage business that rents very small, very secure storage units.
18             23.     To access the contents of one's box, a customer had to first pass a
19 'I   biometric scanner to gain access to a common area where the boxes were stored.
20      However, the biometric scanner did not give access to the contents of any box. On the
21      contrary, the only way to access the contents of a box was with a customer key.
22             24.     When renting a new box, USPV provided the tenant with two keys for
23      each box rented just like a hotel may give two key cards to a guest. These keys were
24      identical but could only open the one box they corresponded to. Equally, each USPV
25      box could only be opened by the two keys that were issued to the tenant.
26              25.    At a typical bank, a safety deposit box can only be accessed with two
27      keys. First, the bank uses its key to unlock the locking mechanism. Then, the customer
28
         MOTION FOR RETURN OFPROPERTY              -$-                                     S408873.1
         RULE 41(G)FED.RULES.CRIM.PROC.
     Case 2:21-cr-00106-MCS Document 16 Filed 04/28/21 Page 13 of 84 Page ID #:185



 1       uses her/his key to unlock the box. This is not how it worked at USPV. On the
 2       contrary, at USPV the "bank lock" was disabled. Instead, to access a USPV box a
 3       customer only needed one of the two keys that USPV gave her/him upon renting their
 4       box. Thus, the only wav to access a USPV box was with a unique customer kev. As an
 5       added security feature, each key was unmarked and did not have any box number on it.
 6             26.     USPV played up its privacy security in its marketing. When renting a box
 7       or boxes to a new customer, it did not ask for any name, address, phone number, email,
 8       identification, or any other personal information. As a result, there is no account holder
 9       information that corresponds to anv one box.
10             27.     This practice did not violate any federal, state, or local laws and was
11       therefore legal. In fact, it is an accepted and well-stablished business practice used
12       across a multitude of industries, including gyms, bowling alleys, ice-skating rinks, and
13 '~,   amusement parks that rent coin operated lockers to anonymous customers. (Sample
14       Coin Operated Lockers, Exhibit D).
15             28.     When using a coin operated locker, a customer puts a quarter in the slot,
16       the door opens, she/he places their items in the box, closes the door, and then secures it
17       by taking the key. No name, address, phone number, email, or identification is asked
18       for or required by any law.
19             29.     The undersigned's investigation into this case revealed that some
20       customers went to USPV when safety deposit boxes were unavailable at their banks
21       during 2020. Other customers went to USPV because it offered up to $500,000 in
22       insurance coverage —which is twice the amount offered by FDIC. In yet other cases,
23       customers went to USPV simply because it was the first result on a Google search for
24       "safety deposit boxes near me."
25

26

27

28
         MOTION FOR RETURN OFPROPERTY               -9-                                     S408873.1
         RULE 41(G)FED.RULES.CRIM.PROC.
     Case 2:21-cr-00106-MCS Document 16 Filed 04/28/21 Page 14 of 84 Page ID #:186



 1           B.      Inventory Search Resulting In Seizure of the Subject Property.
2

3            30.     According to the indictment in this case (Doc. Dkt No. 1), USPV
4      allegedly used its nest of safety deposit boxes to facilitate drug trafficking, money
5      laundering, and other offenses.
6            31.     However, this was due to no fault of Tenant-3 or the Subject Property.
7      Tenant-3 had no knowledge of these alleged activities, has nothing to do with them,
8      and denies any and all wrongdoing. Like tenants at a public storage facility, Tenant-3
9      had no way of knowing what her/his neighbors were up to behind the locked doors of
10     their respective units.
11           32.     To Tenant-3's best knowledge, federal law enforcement seized the
12     Subject Property pursuant to an inventory search when they executed a warrant against
13     USPV's property between March 22 and March 26, 2021.
14           33.     To Tenant-3's best knowledge, the Subject Property was not seized
15     pursuant to any probable cause-based search. There never was, nor is there presently,
16     any probable cause to justify any search and seizure or deprivation of the Subject
17     Property. Specifically, there is no probable cause for forfeiture of the Subject Property
18     under any federal forfeiture statute.
Zll          34.     Upon completing the execution of their warrant, federal law enforcement
20     taped a single sheet of printer paper to USPV's front door to advise potential claimants
21     of a webpage where a claim may be filed. (FBI Notice and Webpage, attached as
22     Exhibit E). However, the webpage offered no helpful information. It is comprised of
23     nothing more than a web form that asks for name, address, phone number, and email —
24     the very things USPV customeYs kept private.            Tenant-3 had a reasonable
25     expectation privacy, not merely in the Subject Property but, as importantly, with
26     regard to his/her private information as well.
27

28
       MOTION FOR RETURN OFPROPERTY              -I O-                                  S408873.1
       RULE 41(G)FED.RULES.CRIM.PROC.
     Case 2:21-cr-00106-MCS Document 16 Filed 04/28/21 Page 15 of 84 Page ID #:187



 1            35.     It does not provide any material information that would comport with due
 2     process or that is actually useful to someone desperately looking for information about
 3     what happened with their property, why it was taken, or how to get it back.
 4            36.     When the undersigned contacted the Los Angeles Field Office of the FBI
 5     for information, his call was shuffled around until the line disconnected. Equally, calls
 6     and emails to the FBI by aggrieved USPV tenants have been ignored. Notices of
 7     representation and requests for information sent to the FBI by private attorneys have
 8     been completely ignored —not even a phone call.
 9            37.     After two weeks of complete silence, the FBI finally sent an email to
10     claimants who submitted their email addresses online. However, it was a form email
11     that generally advised "Currently, all property seized is in a secure FBI facility." It
12     further advised that the FBI would be in touch in a month, maybe two, and will then
13     make arrangements for return of property or to request "additional information."(FBI
14     Form Email, E~ibit F).
15            38.     The email does not specify what "additional information" entails. It is
16     equally silent about the claim process and offers no instructions, rules, or other insight.
17     It also discouraned claimants from filing more than one claim or calling the FBI with
18     inquiries, as such efforts "will only slow the process".
19            39.     No instructions were given to people who were unsure if their claim was
20     received or who were unsure about how to claim multiple boxes. The FBI has offered
21     no assistance for claimants who have questions or who need help making a claim, such
22     as the elderly, disabled, infirm, or those who cannot read, write, or speak English.
23            40.     Additionally, the form email was only sent to people who had previously
24      provided their email address on the FBI's web form. As such, it was not reasonably
25     calculated to apprise any other aggrieved party.
26            41.     On April 25, 2021, a licensed private investigator retained by the
27 '    undersigned diligently searched for public notices relating to the USPV seizure.
28
        MOTION FOR RETURN OFPROPERTY              -I L -                                  S408873.
        RULE 41(G)FED.RULES.CRIM.PROC.
     Case 2:21-cr-00106-MCS Document 16 Filed 04/28/21 Page 16 of 84 Page ID #:188



 1     Despite finding dozens of press releases about other cases, no notice or information
 2     about the USPV seizure was found. (Private Investigator Report, Exhibit G). Tenant-3
 3     has never seen or received a copy of any warrant or any notice regarding the seizure of
 4     the Subject Property despite her/his own diligent search. So far, the best source of
 5     information for aggrieved parties has been the L.A. Times. (LAT Articles, E~ibit B).
 6
                                                 VI.
 7
                                            STANDING
 8

 9
              42.     Tenant-3 can prove a possessory interest in the Subject Property by
10
       accurately providing her/his box numbers) in conjunction with a description of its
11
       contents (the Subject Property), the size of the box(es), and their location within the
12
       vault. (Decl. of Tenant-1, Exhibit A).
13
              43.     Separately, Tenant-3 can prove standing by presenting the two keys that
14
       open her/his box. Id. Tenant-3 possesses both keys and wishes to provide them
15
       through counsel for this purpose.
16
              44.    Having keys to a place where an object is located gives one "dominion
17
       and control" over the object. (U.S. v. Medrano, 5 F.3d 1214, 1218 (9th Cir. 1993), see
18
       also U.S. v. PiwowaY, 492 F.3d 953 (8th Cir. 2007) ("Constructive possession of a
19
       firearm is established if the possessor had control over the place where the firearm was
20
       located, or control, ownership, or dominion over the firearm itself.")
21
              45.    Because USPV never collected customer information, unlike in a situation
22
       involving a bank account standing cannot be determined by evaluating evidence of
23

24
       to the lack of customer records at USPV. In the anonymous customer setting presented
25
       by USPV, standing is established by an exhibition of accurate personal knowledge
26

27

28
       MOTION FOR RETURN OF PROPERTY             -12-                                  S408873.
       RULE 41(G)FED. RULES.CRIM.PROC.
     Case 2:21-cr-00106-MCS Document 16 Filed 04/28/21 Page 17 of 84 Page ID #:189



 1      concerning the number, location, and contents of each claimed box or by presenting
 2      both corresponding keys. Tenant-3 can do both.
 3
                                                                   VII.
 4
                                           DUE PROCESS VIOLATIONS
 5

6
              46.     The Subject Property was seized pursuant to an inventory search and not
 7
        due to a probable cause-based search. As such, there is no basis for continued
 8 '~
        detention pending the outcome of any investigation.
 9
              47.     Despite this difference, the government persists in its deprivation without
10
        affording aggrieved parties, including Tenant-3, any due process of law.
11 ~
              48.     When armed government agents executed their warrant at USPV, their
12
        actions served to forcefully evict 600-1000 people from their lawfully rented spaces
13
        without due process. The magnitude of this deprivation is large -both in terms of the
14
        number of people affected and the value of the property being deprived (tens of
15
        millions of dollars, if not more). The effects of this deprivation are also exacerbated
16
        due to the economic impact of the Coronavirus. Not to mention, the duration of this
17
        deprivation is unconstitutionally long.
18
              49.     The government owes Tenant-3 the right to be informed, to receive valid
19
        notice, to know under what authority the Subject Property has been seized, and under
20
        what authority it continues to be seized. It also owes Tenant-3 the opportunity to make
21
        a meaningful claim that is governed by rules that guarantee fair adjudication, the right
22
        to be heard and lodge objections, and to seek review of adverse decisions.
23
                      « ~... ,.~,.........~4...... ,,...a r,...a,....,.,..~~„~ ..................,....~ ,.~ a,,,. ~,.,.,.,.,..,
24
        proceeding which is to be accorded finality is notice reasonably calculated, under all
25
        the circumstances, to apprise interested parties of the pendency ofthe action and afford
26
        them an opportunity to present their objections. Mullane v. Cent. Hanover Bank &
27

28
        MOTION FOR RETURN OF PROPERTY                              -I 3-                                                          S408873.1
        RULE 41(G)FED.RULES.CRIM.PROC.
     Case 2:21-cr-00106-MCS Document 16 Filed 04/28/21 Page 18 of 84 Page ID #:190



 1     Trust Co., 339 U.S. 306, 314 (1950), citing Milliken v. Meyer, 311 U.S. 457 (1940),
2      Grannis v. Ordean, 234 U.S. 385 (1914), Priest v. Las Vegas, 232 U.S. 604 (1914),
 3     and Roller v. Holly, 176 U.S. 398(1900).
4             51.    Presently, Tenant-3 and every single aggrieved person are completely in
 5     the dark. Nobody knows what is really happening with their property or when, how,
6      and under what conditions it will be returned, including Tenant-3.
 7            52.    This is due to one fact: The government is callously ignoring the 600-
8      1000 people it forcefully evicted from USPV and from whom it seized tens of millions
9      of dollars in property, including Tenant-3.
10            53.     While the government may not be in a position to send individual notices
11     to people whose identities and addresses it is unaware of, it has failed to take any
12     reasonable steps to apprise aggrieved parties using public means, such as press
13     releases, the media, or other public notices.
14            54.    Posting a single sheet of paper on a door and a publishing a single page
15     webform buried deep within the FBI's website raised more questions than it answered:
16           •        Why is property still being detained?
17           •        Why isn't the Government communicating?
18           •        What legal authority is the FBI's claim process based on?
19           •       How will the FBI adjudicate claims?
20           •        Will there be an opportunity to be heard or object?
21           •        Will there be a review process for denied claims?
22           •       How long will the process take?
23           •       How will disputes be adjudicated?
24           •       Have special accommodations been made for the elderly, the disabled, or
25     those who do not or cannot read, write, or speak English?
26           •        Who will make the decision to grant or deny a claim? Is that person a
27     lawyer, a hearing officer, or a special agent? Were they trained for this purpose?
28
       MOTION FOR RETURN OF PROPERTY              -I[}-                                     S408873.
       RULE 41(G)FED. RULES.CR(M.PROC.
      Case 2:21-cr-00106-MCS Document 16 Filed 04/28/21 Page 19 of 84 Page ID #:191



  1            •       What criteria will FBI decision makers follow when making a ruling on a
  2     claim?
  3            •       What exactly did the FBI mean when it referenced "additional
 4      information" in its email?
 5

 6             55.     If there are no rules, then the system is arbitrary and claims will be
 7      decided on the individual inclinations of whichever FBI employee gets any one claim.
 8      This will result in arbitrary and disparate outcomes that cannot be relied upon and
 9      which do not comport with the Constitution's requirements for due process.
10             56.     Aggrieved parties, including Tenant-3, are stuck because the government
11      has their property locked up in a secure facility without any recourse. Instead, the FBI
12      is telling people to leave them alone and stop making inquiries or else the process will
13      take longer.
14             57.     The government's conduct is callous because it exhibits a complete
15      indifference and disregard for how its actions are affecting the property rights and lives
16      of the people who had valuables secured at USPV,including Tenant-3.
17

18                                                VIII.

19                                       LACK OF PROBABLE CAUSE

20

21             58.     To justify the continued seizure and deprivation of the Subject Property,

22      there must be probable cause. Melrose East Subdivision, 357 F.3d 493, 504 (St" Cir.

23      2004) Also, probable cause must be specific to the person or the object. It cannot be

24

25 ~~          59.     However, in this case, there is no probable cause. There never has been

26      nor is there presently. On the contrary, the seminal event in this case was an inventory
27      search that ended on or before March 26, 2021 — not a probable cause search. Either

28
        MOTION FOR RETURN OF PROPERTY             - I S-                                  S408873.1
        RULE 41(G)FED.RULES.CRIM.PROC.
     Case 2:21-cr-00106-MCS Document 16 Filed 04/28/21 Page 20 of 84 Page ID #:192



 1     there is probable cause to justify continued deprivation of the Subject Property from
 2     Tenant-3 or there is not. If there is not, the property must be promptly returned.
 3

 4             A.     Canine Evidence Not Relevant To Probable Cause Analysis In This
 5     Case.

 6
               60.   According to the L.A. Times, a police canine was used to search USPV
 7
       when executing the warrant. (LAT Articles, Exhibit B). Should the government rely
 8
       on a canine olfactory alert in support of probable cause, Tenant-3 would request a
 9
       hearing to challenge such evidence because the presence of a large quantity of
10
       narcotics at USPV, which was stored by other unknown third parties, would provide an
11
       innocent explanation for why the Subject Property might smell of narcotics despite not
12
       being involved in any illegal drug related activity.
13
              61.    In Florida v. Harris, 568 U.S. 237, 247-248 (2013), the United States
14
       Supreme Court stated:
15

16                   In short, aprobable-cause hearing focusing on a dog's alert
                     should proceed much like any other. The court should allow
17                   the parties to make their best case, consistent with the usual
18                   rules of criminal procedure. And the court should then
                     evaluate the proffered evidence to decide what all the
19                   circumstances demonstrate. If the State has produced proof
20                   from controlled settings that a dog performs reliably in
                     detecting drugs, and the defendant has not contested that
21                   showing, then the court should find probable cause. If, in
22                   contrast, the defendant has challenged the State's case (by
                     disputing the reliability of the dog overall or of a particular
23                   alert), then the court should weigh the competing evidence.
24                   in aii events, the court snouia not prescribe, as the r~oricta
                     Supreme Court did, an inflexible set of evidentiary
25                   requirements. The question--similar to every inquiry into
26                   probable cause--is whether all the facts surrounding a dome's
                     alert, viewed through the lens of common sense, would make
27                   a reasonably prudent person think that a search would reveal
28
       MOTION FOR RETURN OF PROPERTY             ~~                                         S408873.
       RULE 41(G)FED.RULES.CRIM.PROC.
     Case 2:21-cr-00106-MCS Document 16 Filed 04/28/21 Page 21 of 84 Page ID #:193




                        contraband or evidence of a crime. A sniff is up to snuff
 2                      when it meets that test.

 3

 4              62.     For a canine alert to be relevant, the canine in question must be reliable.

 5     To establish reliability, the government must produce evidence "from controlled

 6     settings that a dog performs reliably in detecting drugs." Id. Canines are used by police

 7     to develop probable cause on the theory that an object could only smell of drugs if it

 8     was recently in close proximity to a large quantity of drugs for an extended period of

 9     time. However, that theory is inapplicable to this case because the Subject Property

10     was stored in the same closed room where other unknown third parties stored large

11     quantities of narcotics for long periods of time due to no fault or knowledge of Tenant-

12     3.

13              63.     A positive canine alert is just an indication that the dog smelled a specific

14     odor it was trained to detect. The dog's alert does not indicate why the dog smells what

15     it smells. To have meaning, a canine alert must be viewed in light of all the

16     circumstances, such as an innocent explanation for why an object may smell of

17     narcotic odor.

18
                                                      1:~
19
                                          REQUESTED RELIEF
20

21
                64.     Tenant-3 respectfully appears before this Court to obtain return of the
22
       Subject Property and nothing more. In essence, the Court is asked to answer four
23
            ---- -~- --- -L - -   -         .,              .,-,   ,. ,.
24
       she/he will incur by having her/his identity, name, or other personal information
25
       exposed: Should the Court acceptjurisdiction? Does Tenant-3 have standing? Is there
26
       a probable cause violation? Is there a due process violation?
27

28
       MOTION FOR RETURN OF PROPERTY                 -17-                                    S408873.1
       RULE 41(G)FED.RULES.CRIM.PROC.
     Case 2:21-cr-00106-MCS Document 16 Filed 04/28/21 Page 22 of 84 Page ID #:194



 1           65.     To answer these three questions, the Court is asked to begin its inquiry by
2      conducting an in camera review to determine standing, pursuant to L.R. 79-6
3      Confidential Court Records — In Camera Review. The purpose of conducting this
4      review in camera is to protect Tenant-3's privacy and the integrity of Tenant-3's
5      description of her/his box number(s), box location(s), box size(s), and box contents. If
6      disclosed publicly, Tenant-3 would lose the ability to use this information to prove
7      her/his possessory interest in the Subject Property.
8            66.     To make a decision on standing, the Court is asked to order Tenant-3's
9      counsel to provide the Court with an unredacted version of Tenant-3's sworn
10     Declaration, Exhibit A, for the Court's in cameYa inspection, which contains her/his
11     descriptions.
12           67.     The Court is then asked to contemporaneously order the government to
13     submit its evidence, in affidavit form, concerning Tenant-3's box size(s), locations) in
14     the vault, and the contents of each claimed box. Such evidence may include inventory
15     reports, image scans, photographs, or videos by crime scene investigators. The Court is
16     asked to receive these items in camera and compare them to Tenant-3's descriptions
17     contained in his/her Declaration, E~ibit A.
18           68.     Should the government wish to inspect an unredacted copy of Tenant-3's
19     Declaration, Exhibit A, so it may fairly review and challenge Tenant-3's claim of
20     standing, the Court could use its equitable powers to balance that interest against
21     Tenant-3's need for privacy by ordering the parties to appear for an in camera hearing
22     wherein each side is ordered to disclose its evidence regarding standing to the other
23     through counsel. However, the Court should balance the Government's interest by
24     making disclosure reciprocal and not one sided.
25           69.       By using in camera proceedings, the Court can conclusively assess the
26     standing while still giving the government its fair chance to challenge standing in a
27

28
       MOTION FOR RETURN OF PROPERTY              -18-                                   5408873.1
       RULE 41(G)FED.RULES.CRIM.PROC.
     Case 2:21-cr-00106-MCS Document 16 Filed 04/28/21 Page 23 of 84 Page ID #:195



 1     manner that does not compromise Tenant-3's privacy or the confidential nature of
2 1 Tenant-1's Declaration.
3             70.    If the Court finds that Tenant-3 has provided a reasonably accurate
4      description as stated above, it should find that standing has been established as it
5      would be virtually impossible for someone to guess that information. Having such
6      special knowledge evidences Tenant-3's possessory interest. Since Tenant-3 has a
7      valid possessory interest, she/he also has standing.
8             71.    If the Court does not yet find standing after reviewing Tenant-3's
9      description, it can then order the government to determine if Tenant-3's keys unlock
10     the boxes) she/he is claiming. Either the government could record this test on video
11     and provide it to the Court in affidavit form or it could perform the test in a hearing
12     before this Court that Tenant-3's counsel may also attend. If Tenant-3's keys unlock
13     her/his claimed box(es), the Court should then find that standing is established. It
14     should be emphasized that the proposed in camera review is limited to the Court's
15     assessment of standing and nothing else.
16            72.     If the Court finds that Tenant-3 has standing, it is then asked to conduct a
17     probable cause inquiry and to assess Tenant-3's due process claims. Because the
18     burden shifts back to the government in a probable cause inquiry, the Court is asked to
19     order the government to produce its evidence, under oath, of probable cause regarding
20     the Subject Property. The Court is also asked to conduct an evidentiary hearing so that
21     it may receive evidence to rule on this motion, including to answer questions
22     concerning the admissibility and weight of any canine olfactory evidence. Rule 41(g),
23     FRCrP, Florida v. Harris, 568 U.S. 237, 247-248(2013).
24             73.    Finally, upon finding that there is no probable cause or finding that there
25     is a due process violation, or both, the Court is asked to order the government to
26     promptly return the Subject Property through the undersigned counsel forthwith.
27

28
        MOTION FOR RETURN OF PROPERTY              -19-                                    5408873.1
        RULE 41(G)FED.RULES.CRIM.PROC.
     Case 2:21-cr-00106-MCS Document 16 Filed 04/28/21 Page 24 of 84 Page ID #:196



 1             WHEREFORE,Tenant-3 and the undersigned attorneys respectfully motion this
 2     Court for the relief requested above and to order the United States of America to
 3     promptly return the Subject Property through the undersigned counsel forthwith.
 4

 5

 6
       DATED: Apri127, 2021                         Respectfully submitted,
 7
                                                    LAW OFFICES OF BRIAN SILBER
 8

 9

10
                                                    By:
11                                                       rian i er
                                                        Attorneys for Movant
12                                                      Tenant-3
                                                       (Pro Hac Vice Application Pending)
13

14
       DATED: Apri127, 2021                         Respectfully submitted,
15
                                                    THE LENTZ LAW FIRM,P.0
16

17

18

19

20

21

22

23

24

25

26

27

28
       MOTION FOR RETURN OF PROPERTY         -20-                                 S408873.1
       RULE 41(G)FED. RULES.CRIM.PROC.
            Case 2:21-cr-00106-MCS Document 16 Filed 04/28/21 Page 25 of 84 Page ID #:197



                                                      PROOF OF SERVICE

             2           I, Malgorzata A. Graves, declare as follows:

             3           I am over the age of eighteen years, and not a party to the within case; my business
                  address is The Lentz Law Firm, P.C., 9171 Wilshire Blvd, Suite 500, Beverly Hills, California
             4    90210. On Apri128, 2021,I served the within:

             5                       MOTION OF RETURN OF PROPERTY by TENANT-3

             6    in the United States District Court, Central District of California, Court Case No. 21-CR-00106-
                  MCS, by sending a true copy thereof, as indicated and addressed as follows:
             7

             8                   Mr. Andrew Brown
                                Assistant US Attorney
             9
                                Office of US Attorney
            10                   Major Frauds Section
  0                             312 North Spring Street
  0         11
  aU                            11th Floor
       rn
U~          12                  Los Angeles, CA 90012-4700
as
 x                              [Fax:]
~~          13
w ~,
3m     U
            14                 (BY MAIL)By placing such document in an envelope, with postage thereon
     0                         fully prepaid for First Class Mail, for collection and mailing at 79 Forest Lake
   F a
~, s 0      15                  Dr., Asheville, NC 28803. I am readily familiar with the process of collection
       N
                                and processing of correspondence, said practice being that in the ordinary
W~          16                  course of business, correspondence is deposited in the United States Postal
~m v
w~     L
                                Service the same day as it is placed for collection.
            1 /
       N
       F
                               (BY PERSONAL SERVICE)By causing such document to be delivered by
            18                  hand with instructions that it be personally served.

            19                 (BY FACSIMILE)By placing such document for collection and transmission
                                at the office of The Lentz Law Firm, P.C., Los Angeles, California, to the
            20                 facsimile numbers listed above. I am readily familiar with the practice of The
                                Lentz Law Firm, P.C., for collection and processing of facsimiles, said practice
            21                  being that in the ordinary course of business, facsimiles are transmitted
                                immediately after being placed for processing.
            22

            23           I declare under penalty of perjury under the laws of the United States that
            24    Asheville, North Carolina.

            25

            26                                                                            t

            27
                                                                             Malgorzata A. Graves
            28


                                                         PROOF OF SERVICE
    Case 2:21-cr-00106-MCS Document 16 Filed 04/28/21 Page 26 of 84 Page ID #:198




A
Case 2:21-cr-00106-MCS Document 16 Filed 04/28/21 Page 27 of 84 Page ID #:199




 1!
 2                          REDACTED VERSION OF DOCUMENT
                           PROPOSED TO BE FILED UNDER SEAL
 3
 4                     DECLARATION UNDER PENALTY OF PERJURY
 5                                          TT1~7 ~ 1~TT ~1




 6
 7           1.      I am the person identified as TENANT-3 in Tenant-3's Motionfor Return
 8 . ofProperty filed in case number 21-CR-00106-MCS, in the U.S. District Court for the
 9    Central District of California, by my attorneys Brian Silber and Jacek W. Lentz. I
10    submit this declaration in support of that motion. The property referred to as the
11    "Subject Property" in that motion is the same property that I claim and describe in this
12    declaration.
13          2.
14                   box number 7604 ("Box 7604") located at 9182 West Olympic Blvd.,
15 ~ Beverly Hills, California, 90212.
16           3.
17
18
19
20
21
22
23
24


26
27
28
                                                  -1-
Case 2:21-cr-00106-MCS Document 16 Filed 04/28/21 Page 28 of 84 Page ID #:200




 1             5.
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12             7.     I authorize law enforcement, including the FBI, to release the Subject
13       Property, as described herein, to my attorneys Brian Silber and/or Jacek W. Lentz.
14             8.
15

16

17

18             9.
19

20             10.
ai
22             1 ~.
23

24             12.


26             13.
27

28

     ~                                            -2-
Case 2:21-cr-00106-MCS Document 16 Filed 04/28/21 Page 29 of 84 Page ID #:201




 1

 2                        OATH PURSUANT TO 28 U.S.C. &1746
 3

 4         I declare under penalty of perjury under the laws of the United States that the
 5   foregoing is true and correct. Executed this 25TH day of April, 2021, at Beverly Hills,
 6   California.
 7
 8
                                           Tenant-3
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24



26

27

28

                                              -3-
Case 2:21-cr-00106-MCS Document 16 Filed 04/28/21 Page 30 of 84 Page ID #:202




                   EXHIBIT

          DE L                               TI
            TE                               T-
Case 2:21-cr-00106-MCS Document 16 Filed 04/28/21 Page 31 of 84 Page ID #:203
Case 2:21-cr-00106-MCS Document 16 Filed 04/28/21 Page 32 of 84 Page ID #:204




                   EXHIBIT 2

          DE L                               TI
            TE                               T-
Case 2:21-cr-00106-MCS Document 16 Filed 04/28/21 Page 33 of 84 Page ID #:205
Case 2:21-cr-00106-MCS Document 16 Filed 04/28/21 Page 34 of 84 Page ID #:206




                   E              IB T

          DE L                               TI
            TE                               T-
Case 2:21-cr-00106-MCS Document 16 Filed 04/28/21 Page 35 of 84 Page ID #:207
Case 2:21-cr-00106-MCS Document 16 Filed 04/28/21 Page 36 of 84 Page ID #:208




                   E~HIBIT

          DE L                               TI
            TE                               T-
Case 2:21-cr-00106-MCS Document 16 Filed 04/28/21 Page 37 of 84 Page ID #:209
Case 2:21-cr-00106-MCS Document 16 Filed 04/28/21 Page 38 of 84 Page ID #:210
Case 2:21-cr-00106-MCS Document 16 Filed 04/28/21 Page 39 of 84 Page ID #:211
Case 2:21-cr-00106-MCS Document 16 Filed 04/28/21 Page 40 of 84 Page ID #:212




                   EXHIBIT

          DE L                               TI
            TE                               T-
Case 2:21-cr-00106-MCS Document 16 Filed 04/28/21 Page 41 of 84 Page ID #:213
Case 2:21-cr-00106-MCS Document 16 Filed 04/28/21 Page 42 of 84 Page ID #:214




       B
      Case 2:21-cr-00106-MCS Document 16 Filed 04/28/21 Page 43 of 84 Page ID #:215
4/28/2021                                  Bey      sills store let criminals stare drugs and cash, prosecuto   -Los Angeles Times




     ;sT1~[5[i37F[i1



    Beverly Hills store let criminals stash guns, drugs and cash in vault
    at strip mall, prosecutors say




https://www.latimes.com/california/story/2021-04-02/fbi-Beverly-hills-vault-search-seizure                                           1/13
      Case 2:21-cr-00106-MCS Document 16 Filed 04/28/21 Page 44 of 84 Page ID #:216
4/28/2021                                  Bey      sills store let criminals store drugs and cash, prosecuto.   -Los Angeles Times




    Federal agents have seized evidence from U.S. Private Vaults, a Beverly Hills business that has been charged with three
    counts of conspiracy. (Irfan Khan /Los Angeles Times)


    By MICHAEL FINNEGAN ~ STAFF WRITER

    APRIL 2, 2021 6:36 PM PT




    When federal agents descended on a Beverly Hills strip mall last month,it took them
    five days to seize the contents of hundreds of safe deposit boxes inside a store called
    U.S. Private Vaults.


    On Friday, the government revealed why it was so interested in the seemingly mundane
    business wedged between a nail salon and a spa: It was laundering money for drug
    dealers and letting them stash guns,fentanyl and stacks of $ioo bills in security boxes
    that were rented anonymously, prosecutors alleged.



https:l/www.latimes.comlcalifornia/story/2021-04-02/fbi-Beverly-hills-vault-search-seizure                                            2113
      Case 2:21-cr-00106-MCS Document 16 Filed 04/28/21 Page 45 of 84 Page ID #:217
4/28/2021                                  Bey      sills store let criminals store drugs and cash, prosecuto.   -Los Angeles Times

    In an indictment against U.S. Private Vaults, Inc., the U.S. attorney for Los Angeles
     accused the company of marketing itself deliberately to attract criminals, saying it
    brazenly promoted itself as a place customers could store valuables with confidence that
    tax authorities would behard-pressed to learn their identities or what was stored in
    their locked boxes. To access the facility, customers needed no identification; it took just
    an eye and hand scan to unlock the door.


    "We don't even want to know your name," it advertised, according to prosecutors.




                                                                       A(~VERTiSERAENT




    Prosecutors also allege that an owner and employees of the company were involved in
    drug sales that took place at the business and helped customers convert cash into gold
    in amounts that would avoid suspicion.


    Even before charges were announced,the case set off a court fight over the legality of
    the government's seizure of the contents of every safe deposit box in the store. Earlier
    this week, one customer went to court claiming that the government overreached by
    confiscating the belongings in every security box without showing why it suspected each
    person of committing crimes.


    Armed with a warrant, FBI and Drug Enforcement Administration agents raided the
    business on March 22. They took several days to go through all the boxes and move the
    valuables to an FBI warehouse, according to court papers. Although the warrant
https:Nwww.latimes.com/california/story/2021-04-02/fbi-Beverly-hills-vault-search-seizure                                             3/13
       Case 2:21-cr-00106-MCS Document 16 Filed 04/28/21 Page 46 of 84 Page ID #:218
4/28/2021                                  Be.      sills store let criminals store drugs and cash, prosecuto,   -Los Angeles Times

    remains under seal, prosecutors argued Friday that the magistrate judge who approved
    it gave permission for the sweeping seizures.


    "The government seized the nests of safety deposit boxes because there was
    overwhelming evidence that USPV was a criminal business that conspired with its
    criminal clients to distribute drugs,launder money, and structure transactions to avoid
    currency reporting requirements, among other offenses," they said in papers filed in Los
    Angeles federal court.




                                                               Is Partnership Data the Solution to the
                                                               Cookieless Future? L
                                                               By Backstage with the Brand
                                                               Mars' Global Head of Media on nailing your media mix,the
                                                               amplifying power of data and navigating a world without cookies.



    The search, prosecutors claimed, turned up an unspecified number of weapons, along
    with fentanyl, O~Contin and "huge stacks of $ioo bills" sniffed out by drug dogs. One
    box allegedly contained $1 million in cash.


    In the March g indictment that was unsealed Friday, a federal grand jury charged U.S.
    Private Vaults with three counts of conspiracy — to launder money, distribute narcotics
    and structure cash transactions to dodge detection. None of the people who are
    allegedly behind the operation were named in the court records. It is was not
    immediately clear whether any individuals will face criminal charges as well.


    Nobody answered the phone Friday at U.S. Private Vaults, and the voicemail was not
    accepting messages. Representatives of the company could not be reached.




https://www.latimes.com/california/story/2021-04-02/fbi-Beverly-hills-vault-search-seizure                                            4/13
      Case 2:21-cr-00106-MCS Document 16 Filed 04/28/21 Page 47 of 84 Page ID #:219
4/28/2021                                  Bey      iilis store let criminals store drugs and cash, prosecuto,   -Los Mgeles Times




    Federal agents relied on informants and at least one undercover officer to gather information about transactions that took
    place at U.S. Private Vaults. (Irfan Khan /Los Angeles Times)



    U.S. Private Vaults shared its storefront with Gold Business, a jewelry and precious
    metals dealer that was named as a co-conspirator. Gold Business helped customers
    convert cash to gold and avoid federal reporting requirements for currency transactions
    exceeding $lo,000, prosecutors alleged.


    Federal agents relied on multiple informants and at least one undercover police officer
    who posed as customers to gather information about transactions that allegedly took
    place inside the store, the indictment shows.


    The government unsealed the indictmentjust an hour before acourt-issued deadline to
    respond to legal filings by a U.S. Private Vaults customer, who alleged the government's
    search of what hundreds of people stored in their boxes was unconstitutional.


https://www.latimes.com/california/story/2021-04-02/fbi-Beverly-hills-vault-search-seizure                                           5/13
      Case 2:21-cr-00106-MCS Document 16 Filed 04/28/21 Page 48 of 84 Page ID #:220
4/28/2021                                 Bey       sills store let criminals store drugs and cash, prosecuto,   -Los Angeles Times

    The unnamed customer,listed in court papers as John Doe,said the search warrant
    should not have authorized seizure of the jewelry, currency and bullion that he kept in
    his three boxes at U.S. Private Vaults, because there was no probable cause to suspect
    the person committed a crime.


   "Just as the tenant of each apartment controls that space and therefore has a reasonable
    expectation of privacy in it, each of the hundreds of renters of safety deposit boxes ...
    has a separate reasonable expectation of privacy in his or her separately controlled box
    or boxes," the person's attorney, Benjamin N. Gluck, wrote in the complaint.


    Gluck is seeking a court order to stop the FBI from requiring anyone whose items were
    seized and inventoried by the government to identify themselves and subject themselves
    to an investigation to verify their legal ownership of the valuables.


    Gluck alleged that the government was holding his client's illegally seized goods
    "hostage" until he identifies himself, citing a description by assistant U.S. Atty. Andrew
    Brown of the procedure for retrieving valuables.


    "Though Mr. Brown perhaps deserves credit for his candor, his announced plan is
    grossly improper and manifestly unconstitutional," Gluck wrote in court papers.


    Brown conceded in court papers that some U.S. Private Vaults customers were "honest
    citizens to whom the government wishes to return their property.


    "But the majority of the box holders are criminals who used USPV's anonymity to hide
    their ill-gotten wealth," he wrote."To distinguish between honest and criminal
    customers, the government must examine the specific facts of each box and each claim,
     precisely what the anonymous plaintiff wants to prevent by refusing to disclose not only
     his identity, but even the specific boxes he claims are his."


                                CALIFORNIA


https://www.latimes.com/california/story/2021-04-02/fbi-Beverly-hills-vault-search-seizure                                            6/13
      Case 2:21-cr-00106-MCS Document 16 Filed 04/28/21 Page 49 of 84 Page ID #:221
4/28/2021                                  Bey      sills store let criminals store drugs and cash, prosecuto   -Los Angeles Times

                                Suspect in Orange shooting is charged with murder as victims are identified
                                Rpril 2, 2Q21
                ~,
                   ~~




    Nina Marino, a Beverly Hills attorney with several clients who stored things at U.S.
    Private Vaults, said that even if some customers used the boxes for criminal activity,
   "that does not authorize the government's conduct in this sweeping action of not only
    seizing innocent box owners' property, but viewing that property."


   "Every single person that paid money on a monthly basis did that with the expectation
    of maintaining their anonymity, and it's just outrageous that the government has such
    low regard for the 4th Amendment and for an individual's expectation of privacy," she
    said.


    Beth Colgan, a UCLA law professor, called the dispute "fascinating," saying the big
    question is whether the sealed search warrant shows there was probable cause to believe
    evidence of criminal wrongdoing could be found in virtually all of the safe deposit boxes.


   "I would just be very surprised if a judge had approved a warrant that would allow the
    FBI to go through every single box absent evidence that the entire system was corrupt,"
    she said."Maybe they have the evidence, and that's the thing we don't know."


    On Friday, signs of the raid remained. A hole in the drywall with wires exposed was all
    that remained of the eye and hand scanner customers used to gain access to the facility.
    Directly above the hole was a sign that read: "Position green dot between your eyes."
    Black duct tape covered a security camera and door locks.


    Taped to the front door was a paper instructing customers "to initiate a claim for your
    U.S. Private Vaults box" on the FBI's website.




https://www.latimes.com/california/story/2021-04-02/fbi-beverly-hills-vault-search-seizure                                           7/13
      Case 2:21-cr-00106-MCS Document 16 Filed 04/28/21 Page 50 of 84 Page ID #:222
4/28/2021                                  Bey      sills store let criminals store drugs and cash, prosecute   -Los Angeles Times




    A sign taped to the front door of U.S. Private Vaults instructs customers on how to recover their possessions. (Irfan Khan /
    Los Angeles Times)




    C       l~'(S~~




                                                                         _~
                                           The perils of parenting through a pandemic
      What's going on with school? What do kids need? Get 8 to 3, a newsletter dedicated to the questions that
                                       keep California families_up at night.


                                                                            I~ ~ 1.1

    You may occasionally receive promotional content from the Los Angeles Times.




https://www.latimes.com/california/story/2021-04-02/fbi-Beverly-hills-vault-search-seizure                                           8/13
      Case 2:21-cr-00106-MCS Document 16 Filed 04/28/21 Page 51 of 84 Page ID #:223
4/28/2021                                      Bey.      sills store let criminals store drugs and cash, prosecuto.   -Los Angeles Times
               ,x


         ,~.             Michael Finnegan

            Twitter     ~]O' Insiagran~        CGi Emaii      ~ Facei~r.~vk



      Michael Finnegan is a Los Angeles Times reporter covering federal courts and law
      enforcement. He previously covered state and national politics, including the 2020
      presidential campaign.




                                                                            ~~c~.v Mo menu




                      .::tt+~st in C;~~lift~rx~zia




                                                                                                                                           ~   ~.


               L.A. County to follow new federal
               mask guidance



        »                'i_        ~     ..


                                                      CALi~ORNi~

                                                      Kristin Smart vanishing suspect was later accused ofsexually assaulting
                                                      women in L.A.

https://www.latimes.com/california/story/2021-04-02/fbi-Beverly-hills-vault-search-seizure                                                          9/13
      Case 2:21-cr-00106-MCS Document 16 Filed 04/28/21 Page 52 of 84 Page ID #:224
4/28/2021                                           questions FBI seizure of Beverly Hills safe deposit boy   .os Angeles Times




                                                               4Zos ,~ing¢l¢s ?
                                                                              ?Mmes
                                                                               ~




    After FBI seizure of safe deposit boxes in Beverly Hills, legal
    challenges mount




https://www.latimes.com/california/story/2021-04-08/seizure-Beverly-hills-safe-deposit-boxes-lawsuits                             1/17
      Case 2:21-cr-00106-MCS Document 16 Filed 04/28/21 Page 53 of 84 Page ID #:225
4/28/2021                                           questions FBI seizure of Beverly Hills safe deposit boy   .os Angeles Times




    William, who wishes to conceal his identity, is photographed at U.S. Private Vaults in Beverly Hills where he had stored cash
    and precious metals before federal agents descended on the Beverly Hills strip mall last month and seized the contents of
    hundreds of safe deposit boxes inside the store, on Wednesday, April 7, 2021. (Christina House /Los Angeles Times)


    By MICHAEL FINNEGAN ~ STAFF WRITER

    APRIL 8, 2t}21 6 AM PT


                    '~
                    ~.i



    A retired flooring contractor was watching television one night last month when he saw
    a news report about federal agents raiding U.S. Private Vaults, a store in a Beverly Hills
    strip mall that let customers rent safe deposit boxes anonymously.


    He knew the place well. It's near his home and,for years, he has rented a long, narrow
    box there to keep about $60,000 in cash, gold and silver. It also contained the title
    certificate for his pickup truck.



https://www.latimes.com/california/story/2021-04-08/seizure-Beverly-hills-safe-deposit-boxes-lawsuits                               2/17
      Case 2:21-cr-00106-MCS Document 16 Filed 04/28/21 Page 54 of 84 Page ID #:226
4/28/2021                                           questions FBI seizure of Beverly Hills safe deposit bo:   _os Angeles Times

    The 69-year-old man, who declined to be named because of privacy and safety concerns,
    said he has kept the stockpile of currency and precious metals since getting spooked by
    the 2008 financial crash."You never know what's going to happen,the way the world's
    going today," he said.


    That financial net vanished — at least for now — in the raid.




                                                                      AQVER715E.MF.NT




https://www.latimes.com/california/story/2021-04-08/seizure-Beverly-hills-safe-deposit-boxes-lawsuits                             3/17
       Case 2:21-cr-00106-MCS Document 16 Filed 04/28/21 Page 55 of 84 Page ID #:227
4/28/2021                                           questions FBI seizure of Beverly Hills safe deposit boy   os Angeles Times




    Federal agents descended on U.S. Private Vaults in a Beverly Hills strip mall last month and seized the contents of hundreds
    of safe deposit boxes inside the store, on Wednesday, April 7, 2021. (Christina House/Los Angeles Times)



    Armed with a warrant, agents with the FBI and Drug Enforcement Administration
    pulled each of the store's several hundred boxes out of the walls and seized all the
    contents. It took five days to inventory everything and take it to an undisclosed
    warehouse. Prosecutors said drugs, weapons and stacks of currency that drew the
    attention of drug-sniffing dogs were discovered.

https://www.latimes.com/california/story/2021-04-08/seizure-Beverly-hills-safe-deposit-boxes-lawsuits                              4/17
      Case 2:21-cr-00106-MCS Document 16 Filed 04/28/21 Page 56 of 84 Page ID #:228
4/28/2021                                         a questions FBI seizure of Beverly Hills safe deposit be   Los Angeles Times

    To reclaim property, people must identify themselves to federal authorities and prove
    they are the rightful owners of the items — a bar that may prove challenging to clear
    when dealing with cash, gold, heirloom jewelry and other undocumented items.


    The raid has set off legal challenges from five box holders who say the government
    violated the constitution's ban on unreasonable search and seizure.


    U.S. District Judge R. Gary Klausner on Tuesday declined one customer's request for an
    emergency order that would have blocked prosecutors from using the boxes' contents as
    evidence in the investigation. It also would have stopped the FBI from requiring box
    holders to identify themselves as a condition of getting their valuables back.


    Klausner, however,left open the possibility that the sweeping nature of the seizures
    violated the box renters' rights.


    Klausner's ruling came in the first of the five lawsuits filed by U.S. Private Vaults
    customers, who estimate there were 60o to i,000 boxes in the store.




https://www.latimes.com/ca~ifornia/story/2021-04-08/seizure-Beverly-hills-safe-deposit-boxes-lawsuits                            5/17
      Case 2:21-cr-00106-MCS Document 16 Filed 04/28/21 Page 57 of 84 Page ID #:229
4/28/2021                                         e questions FBI seizure of Beverly Hills safe deposit bo   Los Angeles Times




    U.S. Private Vaults shut down its business in a Beverly Hills strip mall in late March after federal agents seized the contents
    of its safe deposit boxes during afive-day search. (Joel Rubin /Los Angeles Times)




                                                                      t1i7v~~TISEt~1ENT



https://www.latimes.com/california/story/2021-04-08/seizure-Beverly-hills-safe-deposit-boxes-lawsuits                                 6/17
      Case 2:21-cr-00106-MCS Document 16 Filed 04/28/21 Page 58 of 84 Page ID #:230
4/28/2021                                         s questions F81 seizure of Beverly Hilis safe deposit bo   Los Angeles Times




    Prosecutors have argued in court filings that they are on solid legal footing, saying they
    can prove the company itself is a criminal enterprise and that most of the box holders
    were criminals hiding "ill-gotten wealth." But they also acknowledged in court records
    that innocent people had been swept up in the case. No charges have been filed against
    any of the store's customers.


    Legal scholars say the U.S. attorney's office in Los Angeles is testing constitutional
    restraints on the government's power to seize private property.


   "This was at bottom executing a warrant at a business," said Orin Kerr, a UC Berkeley
    law professor."What makes it different is that hundreds of customers had their own 4th
    Amendment protected spaces in their safe deposit boxes. That's what makes this
    unusual. It's notjust the business. It's also users storing their things —some engaging
    in criminal activity, others not, I assume."


    A federal grand jury indicted U.S. Private Vaults last month on three counts of
    conspiracy — to distribute drugs,launder money and structure cash transactions to
    dodge currency reporting rules. The indictment lists four unnamed people affiliated
    with the business as co-conspirators but has not charged them. More charges could be
    filed later.




                                                                      ADVERTISEhIENT




https://www.latimes.com/california/story/2021-04-08/seizure-Beverly-hills-safe-deposit-boxes-lawsuits                            7/17
      Case 2:21-cr-00106-MCS Document 16 Filed 04/28/21 Page 59 of 84 Page ID #:231
4/28/2021                                         ~ questions FBI seizure of Beverly Hills safe deposit bo   Los Angeles Times




    In a court statement defending the seizure, FBI agent Kathryn E. Bailey said agents
    searching the boxes found fentanyl, OxyContin, guns, gold bullion and stacks of $goo
    bills. Some ofthe largest-sized boxes each contained more than $1 million in cash, she
    said.


    Customers who sued the government said prosecutors had no right to seize the contents
    of their boxes because they had no evidence that would give them reason to suspect the
    customers were stashing contraband or committing some other crime.


    Jeffrey B. Isaacs, an attorney for one customer, accused prosecutors of trying to force
    people who want their property back to reveal their names to the FBI, subject
    themselves to criminal investigation and prove they lawfully acquired what they stored
    in the boxes.


   "This is as illegal a search and seizure as I've ever seen," Isaacs said. "It's rather
    shocking."




                                                                      ADVERTISEMENT




                                CA1~iFC1RNIA



https://www.latimes.com/california/story/2021-04-08/seizure-Beverly-hills-safe-deposit-boxes-lawsuits                            8117
      Case 2:21-cr-00106-MCS Document 16 Filed 04/28/21 Page 60 of 84 Page ID #:232
4/28/2021                                         s questions FBI seizure of Beverly Hills safe deposit be   Los Angeles Times

                               Beverly Hills store let criminals stash guns,drugs and cash in vault at strip mall,
                               prosecutors say
                                aprs~ z, zozi




    His client is identified in court papers by the pseudonym James Poe. The four others
    who have sued are also seeking to retain their anonymity: John Doe, Charles Coe,
    Michael Moe and Richard Roe.


    The retired Pico-Robertson contractor has not sued, but tried to file a theft report with
    Beverly Hills police, who refused to take it.


    Klausner's ruling rejected Doe's request for a temporary restraining order that would
    have unsealed the court-approved seizure warrant; stopped inspection of any box the
    government has no specific justification to search; barred agents from using anything
    they found in such boxes in criminal investigations; and stopped the FBI from requiring
    personal information from people trying to retrieve their valuables.




                                                                      ~~v~~ris~r~~Nr




    Doe rented three boxes to store jewelry, currency and bullion, but sought a court order
    that applied to the whole store.



https://www.latimes.com/california/story/2021-04-OS/seizure-Beverly-hills-safe-deposit-boxes-lawsuits                            9/17
      Case 2:21-cr-00106-MCS Document 16 Filed 04/28/21 Page 61 of 84 Page ID #:233
4/28/2021                                        ,e questions FBI seizure of Beverly Hills safe deposit bo   Los Angeles Times

    "It is possible that the government's seizure and search of those other boxes violated the
    4th Amendment rights of their owners," Klausner wrote. But the request was "far
    broader than necessary" to protect Doe from harm.


    The court is still considering Doe's request for a preliminary injunction. Benjamin
    Gluck, his attorney, said "the government's scheme is manifestly unconstitutional."


    In court papers filed last week, Assistant U.S. Atty. Andrew Brown said agents "seized
    the nests of safety deposit boxes because there was overwhelming evidence" that U.S.
    Private Vaults "was a criminal business." The company's promise of anonymity
    attracted criminals looking to safeguard cash, he said. Brown acknowledged some
    customers were "honest citizens" who should get their things back.




                                                                      ADVERTISEMENT




    Standards for what makes a search legal have shifted in recent years as digital
    communications pose new challenges. Courts have required warrants for searches of
    locations where people have a "reasonable e~ectation of privacy." Exceptions, however,
    have been made when law enforcement has sought personal data and other things that
    suspects have technically put in the possession of a third party like a phone company or
    storage facility.


    In 2018,the tx~~c~c~m.~ ~`~~~~i a~~ry:°awed thole exce ptio~as, ruling that police need a
    warrant to collect cellphone tracking records that can reveal everywhere a person goes.
https://www.latimes.com/california/story/2021-04-08/seizure-Beverly-hills-safe-deposit-boxes-lawsuits                            10/17
      Case 2:21-cr-00106-MCS Document 16 Filed 04/28/21 Page 62 of 84 Page ID #:234
4/28/2021                                         a questions FBI seizure of Beverly Hills safe deposit be   Los Angeles Times

    Even though the location data is kept by a private company, Chief Justice John G.
    Roberts wrote,"we decline to grant the state unrestricted access."


    Hadar Aviram, a UC Hastings law professor, said the warrant that remains under seal in
    the U.S. Private Vaults case is the key to whether prosecutors met the legal standard for
    breaking the box holders' expectation of privacy. Prosecutors would need to show they
    had probable cause to believe evidence of criminal activity would be found in a
    substantial portion of the boxes —perhaps close to a third of them,she said."There's
    good cause for concern here," she said.


    Kerr, the UC Berkeley law professor, said he expected the seizure of all the boxes would
    ultimately hold up in court, but the legal question still did not appear "cut and dry."




                                                                      Aav~~~r~sEr~E~-r




            How does the 4th Amendment apply to the "U.S. Private Vaults" case, busting the
             Beverly Hills store where people could anonymously store guns and drugs(and
                                                                  anything else)?


                                                 A thread. https://t.co/I1ELUg9DJo

                                              — Orin Kerr(~OrinKerr) Apri14, 2021



https://www.latimes.com/california/story/2021-04-08/seizure-Beverly-hills-safe-deposit-boxes-lawsuits                            11/17
      Case 2:21-cr-00106-MCS Document 16 Filed 04/28/21 Page 63 of 84 Page ID #:235
4/28/2021                                         e questions FBI seizure of Beverly Hills safe deposit be   Los Angeles Times

    Robert Frommer,senior attorney at the libertarian Institute for Justice in Virginia,
    called the seizure of the boxes "egregious."


    "Those property owners have their own independent rights to be secure in their persons
    and property," he said."The government can't come in there and say, because the
    business allegedly did something wrong, those people are not entitled to the protections
    of the 4th Amendment."




                                                                        _~

                                        'I`he perils of parenting through a pandemic
     What's going on with school? What do kids need? Get 8 to 3, a newsletter dedicated to the questions that
                                      keep California families up at night.


                                                                    SIGN M I.JP

    You may occasionally receive promotional content from the Los Angeles Times.




                       Michael Finnegan

      ~° Twitter      Q Instagram         ICdI Email     ~ Facebook



      Michael Finnegan is a Los Angeles Times reporter covering federal courts and law
      enforcement. He previously covered state and national politics, including the 2020
      presidential campaign.




https://www.latimes.com/california/story/2021-04-08/seizure-Beverly-hills-safe-deposit-boxes-lawsuits                            12/17
Case 2:21-cr-00106-MCS Document 16 Filed 04/28/21 Page 64 of 84 Page ID #:236




                C
Case 2:21-cr-00106-MCS Document 16 Filed 04/28/21 Page 65 of 84 Page ID #:237
        .w. ~
    +iw~1~r~ ~+s~°
~w,         s.
      ~wrr,s-~rr~-ate» ~. -~ ~ ~ 5
    ~.~          .
                 .                                  -----

 ~~ a.;     ~«~.                                            ~` ~
      _.t ~
          s




                    t~      ,'


     _~.2p„       ~qi...~~w~. a ,



  +. +fit, w        M  i            E
      ~z         a`~ R ~                ,,~.. ...


               .A~rr ~r ts c
                  ~~t      I            ~            ~''
               +r~                                  .~.-
                                                                   Case 2:21-cr-00106-MCS Document 16 Filed 04/28/21 Page 66 of 84 Page ID #:238
Case 2:21-cr-00106-MCS Document 16 Filed 04/28/21 Page 67 of 84 Page ID #:239
Case 2:21-cr-00106-MCS Document 16 Filed 04/28/21 Page 68 of 84 Page ID #:240




                      f

                      R




   ~   ~   ~;
           #    x ~
           ~              ~+




                               ~              ~


                                        ~~~
Case 2:21-cr-00106-MCS Document 16 Filed 04/28/21 Page 69 of 84 Page ID #:241




                                                           '~
  >;,~
  ~,~_          i.- ~ .
                9~
  '
  :~
         ~~ w.                    .,
         ,,~w~~        q~;\
                         ~~                      ~..
         .1 .~                                                         ~~.
          ~,,:            s            ~        ~``. ~'`
                 ¢        J
           ~                  ~                   ~
            6    ~                     ~,

                                                                     t ~ ~~

                g`~
                  a}

                     ~,~'~~~
                                           ~~


                                                                    ~,~ e
                              ~   ~.~                               ~~0
                                                                    ,~.~~A
                        ~~~,~
                                ~ ;~
                                   ~t ~~:~
Case 2:21-cr-00106-MCS Document 16 Filed 04/28/21 Page 70 of 84 Page ID #:242
.....~......w...~.w.t..w..1-..~......w..::Y.~ww..www~wlwwwnwww'.          1w~wwAw~nFFMwwwwFNFw~wwlwwAwwwl~www~ww~w..w.:lwww......w.......w..h •    _   _

                                      info usprivat~                ~s.com mailto:info usprivatevaults.com), ~,,,,C UARA~                         HOURS'
                                                                   (htt s: www.usprivatevaults.com location-hours)




                          (https://www.facebook.com/USPrivateVau Its)
                                                                                                  Tutee

                    (. https://www.youtube.com/user/USPrivateVaults),
        l


~~




 https://                                                                        .usprivatevau Its.com,



       USPV rents safe deposit boxes like those
       found at banks but with two primate a message
       differences.

        Complete Privacy
        Clients are identified through biometric (iris scan and hand geometry)technology.




         Enhanced Security
        Client`s assets-are protected with security measures notfound at banks:

          • Our structural steel, reinforced concrete vault(built by American Vault Corp.), was designed
                 to withstand natural disasters such as fires and earthquakes as well as assaults that could
                 occur in the event of civil unrest.
          • Access to the vault requires biometric (iris scan/hand geometry)identification.
          • ADT monitors the vault 24 hours a day via video "guard tours"from its central station.
                                                                                               Seh~bla espanol
          • The vault is equipped with motion detectors, heat sensors, and other sophisticated
 Case 2:21-cr-00106-MCS Document 16 Filed 04/28/21 Page 71 of 84 Page ID #:243
            measures to detect th. , ,~esence of intruders after regular business F._ .s.
       • In the event of any perceived threat,ADT shall alert the Beverly Hills Police department(less
           than five minutes away)as well as their private armed response team.
       • Our security system features multiple layers of redundancy.
       • The vault is sealed and cannot be opened except during prescribed business hours.

       Have additional questions? Check our FAQ_( frequently-asked-questions-faq),(Frequently
       Asked Questions)or Contact Us(/contact-us).




Schedule An Appointment
 04/15/2021           10:OOAN v


 enter email(optional)

*enter email for appointment reminder
   Submit



Video

            U.S. Private Vaults - TV Co...                                         Leave a message




Q LOS ANGELES LOCATION
9182 West Olympic Boulevard
Beverly Hills, CA 90212 a~„~~       ~;~=o.,r~~ s~;~:;,   ; ~?€~c~l:b'+ ~, I?`J.
                                                             ~I. ~Its-r

B CONTACT US
888-948-8778 i te1:8Y8-9~~i-Y'',~)
info usprivatevaults.com tn~ailtt~:a{if'3r~-~z~}~iivatcvaxlts.Lc~n~j,




O HOURS                                                                                       Se habla espanol
                  Case 2:21-cr-00106-MCS Document 16 Filed 04/28/21 Page 72 of 84 Page ID #:244
                  Monday -Friday:lOAM to 5P~.
                  Saturday:llAM to 4PM
                  * temporary quarantine hours

                  Special Holiday Hours May Apply



                                                                            Insurance by:




                                                                          SDBI~
                                                    safedepositboxinsurance.com   :t~s ~~~fwiie~c~sitk~crxi~s~ rar~4.copra'),




                                               0
                                               02011-2019 U.S. Private Vaults, Inc. -Al l rights reserved worldwide

 """" ... W .'_        __.
t                            .__. __~..~~~_.~ ...~.~....




                                                                                                                 Leave a message




                                                                                                                                Se habla espanol
Case 2:21-cr-00106-MCS Document 16 Filed 04/28/21 Page 73 of 84 Page ID #:245




                        ~~7
Case 2:21-cr-00106-MCS Document 16 Filed 04/28/21 Page 74 of 84 Page ID #:246




                   SAMPLE COIN OPERATED LOCKERS




                            x
                                :~




                                                                         i
Case 2:21-cr-00106-MCS Document 16 Filed 04/28/21 Page 75 of 84 Page ID #:247




                                 E
Case 2:21-cr-00106-MCS Document 16 Filed 04/28/21 Page 76 of 84 Page ID #:248




                    .,,.. ~
                          ~~
                             iv~#r ~~a~ ~-~~
            :M       ~~~X a1.ti~~~,.~ie Eti

           .,.._.
                                               ~<.,,     r   .. ...,.                       ~. .. , ~~ ~,>
                              ..._....                                  .,s ~ ...,,t. o,.



                                                       forms.fbi,gov/ uspvc4ai ms
       Case 2:21-cr-00106-MCS Document 16 Filed 04/28/21 Page 77 of 84 Page ID #:249
4/10/2021                                                                            — U.S. Private Vaults Claim Fom




  f`fJ!"P77S

  Home • U.S. Private Vaults Claim Form

                                                                              U.S. Private Vaults
                                                                                 Claim Form
  To make a Gaim for property stored at U.S. Private Vaults in Beverly Hills, California, please provide the following information. An FBI agent will contact you for additional
  details.
  --~oncac~ inrormauon
    First Name

    Middle Name

    Last Name

    Best Contact Number

    Alternate Contact Number

    Email Address

    Address Line 1

    Address Line 2

    City


    State ----N/A-----                             v
    Country

    ZIP/Postal Code


  IIWe fully understand that it is a federel crime punishable by fine or imprisonment, or both, to knowingly make any false statements concerning the facts on
  this form as applicable under the provisions of Title 18, United States Code, Section 1001, et seq.
  Captcha


            I'm not a robot
                                                 r~CAPTCii
                                                 I~'rrvacY - IerRu



   Submit

               Accessibility ~ eRulemaking ~ Freedom ofInformation/Privacy Ac[ ~ Legal Notices ~ Legal Policies and Disclaimers ~ Links ~ Privacy Policy ~ USAgov ~ White House
                                                         FBI.gov is an official site ofthe U.S. government, U.S. Department of Justice




https://forms.fbi.gov/u-s-private-vaults-claim-form                                                                                                                                1/2
Case 2:21-cr-00106-MCS Document 16 Filed 04/28/21 Page 78 of 84 Page ID #:250
      Case 2:21-cr-00106-MCS Document 16 Filed 04/28/21 Page 79 of 84 Page ID #:251
4/9/2021                                                           Gmail - USPV Claims



                                                                                         Brian Silber, Esq. <silberlaw@gmail.com>



  USPV Claims
  1 message

  USPVclaims@FBI.GOV <USPVclaims@fbi.gov>                                                                 Thu, Apr 8, 2021 at 7:03 PM
  To: "Brian Silber, Esq." <silberlaw@gmail.com>


          ZM1 ENT Of
       a~4'*
               * 5~~~s~r

      q~" *       k ~!~
           ;;~~.i * ~c
      M*                  o
      a~                ~ie
      9
      ~1~            *~~~
                      5
                      yc
           oRfAU pr t~




    Dear Claimant:

    Thank you for submitting your claim with regard to property at U.S.
    Private Vaults. We understand that you are concerned about
    your claim. Currently, all property seized is in a secure FBI
    facility. FBI agents and staff are working diligently, in a methodical
    and systematic way, to process all claims and address each safe deposit
    box that is in our custody. Because of the large number of safe deposit
    boxes, this process takes time. Submitting more than one claim or
    calling the FBI Field Office to make individual inquiries will only slow
    the process. Additionally, it is important to us that we ensure
    property is returned to the lawful owner, and not someone making a
    false claim.

    Within the next 30 to 60 days, someone from the FBI will contact
    you either to make arrangements to return your property, or to request
    additional information.

    We thank you for your patience.

    Sincerely,

    FBI Los Angeles




https://mail.google.com/mail/u/07ik=070cddf502&view=pt&search=all8permthid=thread-f%3A1696515262102917319&simpl=msg-f%3A16965152621...   1/1
Case 2:21-cr-00106-MCS Document 16 Filed 04/28/21 Page 80 of 84 Page ID #:252




                                                   G
        Case 2:21-cr-00106-MCS Document 16 Filed 04/28/21 Page 81 of 84 Page ID #:253
DocuSign Envelope ID: A084518A-FAEA-401 G'   -8C5B93F60647




                                                        ;~;, ~~~INVESTIGATtONS




             DATE:            Apri127 ,2021

             TO:              Law Offices of Brian Silber, P.A.

             FROM:            Eric Talenfeld, Private Investigator

             RE:              FBI,DEA,& USPIS Press Release Search re:

                              United States v. U.S. Private Vaults, Inc.
                              Case No.21-CR-00106-MCS
                              U.S. District Court, Central District of California




                     The undersigned is a licensed private investigator in the State of Florida,

             license number C1800285. The undersigned is the owner of TALENFELD

             INVESTIGATIONS,LLC,Florida agency number A1800230. Between March 22,

             2021 and March 26,2021,federal law enforcement agencies raided U.S. PRIVATE

             VAULTS, INC.("USPV"), located in Beverly Hills, California. During that raid,

             law enforcement seized safety deposit boxes and the contents of those boxes from

             USPV and its respective tenants.

                     The undersigned investigator was tasked with checking all available press

             releases published by the DEA,FBI,and USPIS to identify any information or public

             notices those agencies may have published about the raid. The purpose of this

             investigation was to determine if any information about the seizure of the safety


                                           916 S. Andrews Ave, Fort Lauderdale, FL 33316
                                                           (754)307-4936
                           Talenfeld Investigations, LLC —Florida Private Investigative Agency — A1800230
        Case 2:21-cr-00106-MCS Document 16 Filed 04/28/21 Page 82 of 84 Page ID #:254
DocuSign Envelope ID: A084518A-FAEA-401 C=   -8C5B93F60647




                                                        ~a ,`"INVESTiGATlONS




             deposit boxes and their contents was released and to determine the procedures a

             potential claimant could follow to claim their property and get it back. DEA,FBI,

             and USPIS websites and social media accounts were reviewed for this purpose.

             DEA

             The website for the DEA press releases is "htt~s://www.dea.gov/dress-releases"

             which allows a person to check nationally and filter by location such as Los Angeles.

             There were approximately one hundred (100) articles and releases in the national

             search and one (1) article on their Los Angeles page between March 22, 2021 and

             Apri126, 2021. Out of all these publications, zero (0)have any mention of USPV.

             FBI

             The website for the FBI press releases is "https://www.fbi.~ov/news/pressrel" which

             allows a person to check nationally and filter by location such as Los Angeles. There

             were approxijnately seven seven-hundred and eight four (784) articles and releases

             in the national and twenty-one (21) on their Los Angeles page between March 22,

             2021 and April 26, 2021. Out of all these publications, zero (0) have any mention of

             USPV.

             The only page that has any information at all on the FBI website is

             https://forms.fbi.gov/u-s-private-vaults-claim-form. This page is not easy to find on

                                            916 S. Andrews Ave, Fort Lauderdale, FL 33316
                                                            (754) 307-4936
                            Talenfeld Investigations, LLC —Florida Private Investigative Agency — A1800230
        Case 2:21-cr-00106-MCS Document 16 Filed 04/28/21 Page 83 of 84 Page ID #:255
DocuSign Envelope ID: A084518A-FAEA-401C-'   ~8C5B93F60647




                                                             /        .,
                                                                   i   1 1
                                                             I NVESTIGATIONS

             the FBI website unless one already has the link because it is buried on their form

             page. Additionally, this page is a webform that asks for personal information. It does

             not provide any information about the seizure or claim process at all. It merely asks

            for name, address, phone number, and email.

             USPIS

            The website for USPIS press releases is "httns://www.uspis.~ov/news" which allows

             a person to check nationally for any news release. There were approximately forty

           (40)articles and releases in the national search March 22,2021 until Apri127, 2021.

             Out of all these publications, zero(0)have any mention of USPV.

            Social Media and Search Engines

            The undersigned also undertook a thorough look at all social media outlets

            associated with the FBI, DEA, and USPIS on social media pages such as Twitter

             with the following Twitter handles:

                             • FBI - @FBI,@FBILosAngeles
                             • DEA - @DEAHQ,@DEALosAngels
                             • USPIS - @USPISPressRoom,@USPIS_LA

            Each agency has a national Twitter page and a subsequent Los Angeles field office

             page as noted above. The feed from all six (6) of these Twitter pages had zero (0)

             mention of anything related to USPV even though they are all extensively used and

            updated. Additionally, Google searches were attempted with various search terms

            and queries including "U.S. Private Vaults Press Releases","U.S. Private Vaults

                                           916 S. Andrews Ave, Fort Lauderdale, FL 33316
                                                           (754)307-4936
                           Talenfeld Investigations, LLC —Florida Private InvestigaTive Agency — A1800230
        Case 2:21-cr-00106-MCS Document 16 Filed 04/28/21 Page 84 of 84 Page ID #:256
DocuSign Envelope ID: A084518A-FAEA-401C-'    SC5B93F60647




                                                         ~,,;~~~IN V FSTIGAT~IONS
             Raid", "How to Claim U.S. Private Vaults Box", and "Claim Form U.S. Private

             Vaults". The undersigned then reviewed he first six (6) pages of Google results to

             determine if there were any government publications regarding the USPV raid.

                      The previously mentioned FBI Claim form was the only government website

             page to come up. This result only came up under the query for "Claim Form U.S.

             Private Vaults". The other search terms yielded results from countless media

             organizations such as the Los Angeles Times,the New York Post, and Yahoo News.

             However,no publications were found from any government agency but for the FBI's

             claim form webpage.

                                                         CONCLUSION

             After a thorough search, no notices or other information have been published by

             DEA,FBI, or USPIS concerning the raid or seizure of property at USPV.

                                         OATH PURSUANT TO 28 U.S.C. §1746

             I declare under penalty of perjury under the laws of the United States that the

             foregoing is true and correct. Executed this 27TH day of April, 2021. at Fort

             Lauderdale, Florida.


                 DocuSiyned by:


               ~~~ fi~~~
              ric a en e
             Lic. #: C1800285



                                              916 S. Andrews Ave, Fort Lauderdale, FL 33316
                                                             (754) 307-4936
                              Talenfeld Investigations, LLC—Florida Private Investigative Agency — A1800230
